UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7224



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


DENNIS ELIJAH JEMISON, a/k/a D.J., a/k/a Larry
R. Mathis,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-97-117, CA-01-395-2)


Submitted:    January 30, 2002               Decided:   February 4, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Elijah Jemison, Appellant Pro Se. Janet S. Reincke, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis Elijah Jemison seeks to appeal the district court’s

order denying his motions for reconsideration of the denial of his

motion filed under 28 U.S.C. § 2255 (2000).   We have reviewed the

record and conclude on the reasoning of the district court that

Jemison has not made a substantial showing of the denial of a

constitutional right. See United States v. Jemison, Nos. CR-97-117;

CA-01-395-2 (E.D. Va. filed July 19, 2002 & entered July 22, 2002;

Aug. 9, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal.    See 28 U.S.C. § 2253(c) (2000).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2